DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection the amendments to the claims necessitated the new ground(s) of rejection discussed below.
With respect to the last office action, Applicant amends claims, discusses the claim limitations, the prior arts of record (PARs) and further argues that the PARs do not teach he amended claims limitations (see Applicant’s Remarks). 
In response, Examiner notes Applicant’s arguments/amendments, however the PARs still meet the amended claims limitations for reasons discussed below: the primary PAR (PPAR or CHA), discloses where the Intermediating System “IS”, maybe part of the mobile device, and responsive to a user voice command to cause transmitting of text data to a natural language processing (NLP) server (Voice Name Server “VNS” [see 0007-0015], [0028-0034] and ([0041-0043]; and a controller (IS associated with the mobile device) configured to: store information on a web page, where a memory stores an address of the website, a page title indicating a name of the web page, a link title allowing access to a specific address in a web page of the website, a link address corresponding to the link title, and a page text including content of the web page (see figs.1-11, [0007-0015] and [0028-0034]); a microphone receives a user’s voice command (Mobile Device “MD’ 11); cause the MD (fig.1, Mobile device and/or Intermediating System “IS”, [0007-0015], [0028-0034] and [0041-0043]) and performs communication with a natural language processing (NLP) server (Voice Name Server “VNS”), and further discloses a controller (IS associated to the mobile device) that causes the network interface to transmit text data (pronunciation of the domain names and IP address in s specific language other than English) of the voice command to the NLP server; receives intention analysis result information corresponding to the voice command from the NLP server, selects, as a final candidate address, one of a plurality of candidate addresses related to a search word included in the received intention analysis result information based on the search word not being stored the memory (IE bookmark database of website and related website), and access a website corresponding to the selected final candidate address (see figs.1-11, [0007-0015], [0028-0034], [0039-0045] and [0047-0061]), IS maybe integrated within the MD, voice signals or pronunciations of domain names receive for the user are received and converted into written domain names and/or IP addresses; IS stores a database of domain names and/or IP addresses; the voice domain includes a combination of signals of the pronunciations of the respective alphabets, characters usually used in the domain names, other characters other than the usually characters and/or numbers that constitutes the domain name; searches the database for the voice command corresponding to the pronunciation of the domain name and connecting the user to the website have the domain name and/or IP address; checks whether there is a voice domain name or IP and looks up for the written domain name or IP address;  CHA receives the domain names from the websites and manually selects a desired domain name ([0049-0054]), BUT appears silent as to selecting a final candidate address, one of a plurality of candidate addresses related to a search word included in the received intention analysis result information if the search word is not stored in the storage unit and access a website corresponding to the selected final candidate. However, in the same field of endeavor, HURST-HILLER discloses searching for content using voice search queries, generating websites or URLs, storing websites addresses or URLs and other related websites of the search word for display to enable a user to access a desired website or URL for additional information (see figs.1-6, [0014-0015], [0017-0021] and [0024-0026]), displays other target results which are not associated with the request to enable a user to access a website associated with the selected target results as discussed below. Hence the amended claims do not overcome the PARs. The amendments to the claims necessitated the new ground(s) of rejection. This office action is made FINAL.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-2 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHA et al (2002/0004721) in view of HURST-HILLER et al (2007/0005570).
	As to Claim 1, CHA discloses system and method for intermediating connection to the Internet using voice domains and generating a database using the voice and further discloses a display device (figs.1-7 and [0017-0018]) comprising: 
A display; a memory configured to store information on a web page, wherein the storage unit is configured to store an address of the website, a page title indicating a name of the web page, a link title allowing access to a specific address in a web page of the website, a link address corresponding to the link title, and a page text including content of the web page (figs.1-11, [0007-0015] and [0028-0034]); a microphone configured to receive a user’s voice command (Mobile Device “MD’ 11);
A network interface unit (fig.1, Mobile device and/or Intermediating System “IS”, [0007-0015], [0028-0034] and [0041-0043]) configured to perform communication with a natural language processing (NLP) server (Voice Name Server “VNS”), note the IS maybe part of the Mobile Device; and a controller (IS associated to the mobile device) configured to:
Case the network interface to transmit text data (pronunciation of the domain names and IP address in s specific language other than English) of the voice command to the NLP server; receive intention analysis result information corresponding to the voice command from the NLP server, select, as a final candidate address, one of a plurality of candidate addresses related to a search word included in the received intention analysis result information based on the search word not being stored the memory (IE bookmark database of website and related website), and access a website corresponding to the selected final candidate address (figs.1-11, [0007-0015], [0028-0034], [0039-0045] and [0047-0061]), IS maybe integrated within the MD, voice signals or pronunciations of domain names receive for the user are received and converted into written domain names and/or IP addresses; IS stores a database of domain names and/or IP addresses; the voice domain includes a combination of signals of the pronunciations of the respective alphabets, characters usually used in the domain names, other characters other than the usually characters and/or numbers that constitutes the domain name; searches the database for the voice command corresponding to the pronunciation of the domain name and connecting the user to the website have the domain name and/or IP address; checks whether there is a voice domain name or IP and looks up for the written domain name or IP address    
CHA receives the domain names from the websites and manually selects a desired domain name ([0049-0054]), BUT appears silent as to selecting a final candidate address, one of a plurality of candidate addresses related to a search word included in the received intention analysis result information if the search word is not stored in the storage unit and access a website corresponding to the selected final candidate.
	However, in the same field of endeavor, HURST-HILLER discloses searching for content using voice search queries, generating websites or URLs, storing websites addresses or URLs and other related websites of the search word for display to enable a user to access a desired website or URL for additional information (figs.1-6, [0014-0015], [0017-0021] and [0024-0026]), displays other target results which are not associated with the request to enable a user to access a website associated with the selected target results 
	Hence it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate HURST-HILLER into the system of CHA to enable the user to access websites and other related websites for additional information
 	As to claim 2, CHA further discloses wherein the storage unit is configured to store an address of the website, a page title indicating a name of the web page, a link title allowing access to a specific address in a web page of the website, a link address corresponding to the link title, and a page text including content of the web page ([0028-0034], [0039-0045] and [0047-0061]).
	Claim 7 is met as previously discussed in claim 1.
	As to claims 8-11, CHA further discloses wherein the controller is configured to search a search input field in the web page, search the input field in the web page to automatically input the content search word to the search input field, if the content search word is not included in the web page of the accessed website, search a media tag for playing the content and to automatically play the content corresponding to the content search word using the searched media tag and obtain a source code of the web page and to automatically search the search word based on the obtained source code ([0028-0034], [0039-0045] and [0047-0061]), access pages of the website.
	As to claim 12, CHA further discloses wherein the controller is configured to search a keyword item whose input type is a text in the source code, to insert a combination of keywords configuring the content search word into a value of the searched keyword item, to search a search execution item in the source code, and to perform a mouse event for searching the combination of the keywords ([0028-0034], [0039-0045] and [0047-0061])
	As to claims 13-14, CHA further discloses wherein the controller is configured to transmit voice data corresponding to the voice command to a speech-to-text (STT) server and to receive the text data from the STT server and wherein the controller is configured to cause an operation mode of the display device to enter a voice recognition mode according to a control signal received from a remote control device ([0028-0034], [0039-0045] and [0047-0061]), note the MD includes intermediate device for receiving signals voice perceiving signals via device(s)
	Claim 15 is met as previously discussed in claim 1.

5.	Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHA et al (2002/0004721) in view of HURST-HILLER et al (2007/0005570) and further in view of CHO et al (2009/0055179)
	As to claims 3-6, CHA as modified by HURST-HILLER discloses all the claim limitations as discussed above with respect to claim 2 and further discloses compares and generates desired search results based on the voice signals and generates final filtering to eliminate other underside related websites generate from the voice signals as discussed above, BUT appears silent as to  wherein the controller is configured to obtain the plurality of candidate addresses using a first ratio in which the search word and the page title or the link title overlap each other, a second ratio in which the search word overlaps the page text, and a third ratio in which a search word translated into a Roman alphabet overlaps an address of the website, if the page title including the search word is not stored in the storage unit. wherein the controller is configured to obtain, as a candidate address, an address of a website matched to the corresponding page title or the corresponding link title if the first ratio is equal to or greater than a reference ratio, to obtain, as a candidate address, an address of a website matched to the corresponding page text if the second ratio is equal to or greater than the reference ratio, and to obtain, as a candidate address, an address of the corresponding website if the third ratio is equal to or greater than the reference ratio, wherein the controller is configured to give different weights to the first, second, and third ratios, respectively, and to select, as the final candidate address, a candidate address having a maximum value among values calculated by giving the weights and wherein a weight for the first ratio is greater than a weight for the second ratio, and the weight for the second ratio is greater than a weight for the third ratio.
	However, in the same field of endeavor, CHO discloses for providing mobile voice web service and further discloses intention analyzer, analyzing a web history of a user search logs of the user and generate a voice access list based on the intention analysis results, generating an order or plurality of ratios (decreasing order) and using the ratios to filter candidate addresses of websites (figs.1-7, [0013-0014], [0027-0031], [0033-0048], [0052-0062] and [0066-0068])
	Hence it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate CHO into the system of CHA as modified by HURST-HILLER to increase the voice recognition performance by dynamically construction a syntax with search words related to voice command search of a specific information. 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                      


ANNAN Q. SHANG